               Case 19-11466-MFW               Doc 2053          Filed 01/27/21    Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re:                                                       :    Chapter 11
                                                             :
CENTER CITY HEALTHCARE, LLC D/B/A                            :    Case No. 19-11466 (MFW)
HAHNEMANN UNIVERSITY HOSPITAL, et :
al.,                                                         :    (Jointly Administered)
                                                             :
                  Debtors.                                   :    Re: Docket Nos. 2051 & 2052
------------------------------------------------------------ x


                                      CERTIFICATE OF SERVICE

                   I, Brendan J. Schlauch, hereby certify that on the 27th day of January, 2021, I

caused copies of the following documents to be served upon the parties on the attached service

list in the manner indicated.


        Certification of Counsel Regarding Order Further Extending the Time to Respond to (I)
         the Joint Motion of the Debtors and the Official Committee of Unsecured Creditors to
         Compel Production of Documents from the MBNF Non-Debtor Entities and (II) the Joint
         Motion of the Debtors and the Official Committee of Unsecured Creditors for Approval
         of Consent Order Regarding Committee Discovery of Debtors and for Related Relief
         Regarding the Application and Waiver of Privileges [Docket No. 2051]

        Order Further Extending the MBNF Non-Debtor Entities' Time to Respond to (I) the
         Joint Motion of the Debtors and the Official Committee of Unsecured Creditors to
         Compel Production of Documents from the MBNF Non-Debtor Entities and (II) the Joint
         Motion of the Debtors and the Official Committee of Unsecured Creditors for Approval
         of Consent Order Regarding Committee Discovery of Debtors and for Related Relief
         Regarding the Application and Waiver of Privileges [Docket No. 2052]



                                                       /s/ Brendan J. Schlauch
                                                      Brendan J. Schlauch (No. 6115)




RLF1 24702823v.1
               Case 19-11466-MFW        Doc 2053    Filed 01/27/21    Page 2 of 10




                                            SERVICE LIST


Via Email

                                                            Medline Industries, Inc.
       Albert Einstein Healthcare Network
                                                                Arent Fox LLP
       Albert Einstein Healthcare Network
                                                     Attn: George Angelich/ Phillip Khezri
              Attn: Penny J. Rezet
                                                      1301 Ave of the Americans, Fl 42
                5501 Old York Rd
                                                            New York, NY 10019
             Philadelphia, PA 19141
                                                        george.angelich@arentfox.com
               rezetp@einstein.edu
                                                         phillip.khezri@arentfox.com
                  Capital One
                                                               City of Philadelphia
             Ashby & Geddes, P.A.
                                                     Attorney for the City of PA, City of PA
     Attn: Gregory Taylor / Katharina Earle
                                                                   Law Depart
           500 Delaware Ave, 8th Fl.
                                                               Attn: Megan Harper
                 P.O. Box 1150
                                                           1401 JFK Building, 5th FL
          Wilmington, DE 19899-1150
                                                          Philadelphia, PA 19102-1595
           gtaylor@ashbygeddes.com
                                                           Megan.Harper@phila.gov
           kearle@ashbygeddes.com
                                                                Drexel University
                Drexel University                              Ballard Spahr LLP
                Ballard Spahr LLP                            Attn: Tobey M. Daluz
             Attn: Vincent J. Marriott                    Attn: Chantelle D. McClamb
           1735 Market Street, 51st Floor               919 N. Market Street, 11th Floor
              Philadelphia, PA 19103                        Wilmington, DE 19801
            marriott@ballardspahr.com                      daluzt@ballardspahr.com
                                                         mcclambc@ballardspahr.com
         Counsel for Roche Diagnostics
                                                              AAMC and ECFMG
                    Corporation
                                                                  Bayard, P.A.
             Barnes & Thornburg LLP
                                                      Attn: Justin Alberto/ Sophie Macon
        Attn: David Powlen/Kevin Collins
                                                            600 N King St, Ste 400
            1000 N West St, Ste 1500
                                                            Wilmington, DE 19801
              Wilimington, DE 19801
                                                           jalberto@bayardlaw.com
            david.powlen@btlaw.com
                                                           smacon@bayardlaw.com
             kevin.collins@btlaw.com
       Suzanne Richards/Pamela Saechow
                                                      Suzanne Richards/Pamela Saechow
             Berger Law Group, P.C.
                                                           Biellli & Klauder, LLC
     Attn: Phillip Berger/Matthew Kaufmann
                                                            Attn: David Klauder
      919 Conestoga Rd., Bldg. 3, Ste. 114
                                                               1204 N King St.
               Rosemont, PA 19010
                                                           Wilmington, DE 19801
            berger@bergerlawpc.com
                                                           dklauder@bk-legal.com
           kaufmann@bergerlawpc.com




RLF1 24338323v.1
               Case 19-11466-MFW      Doc 2053   Filed 01/27/21   Page 3 of 10




                                                   St Christophers Hospital for Children
        Attorney for Oracle America,Inc.
                                                                Medical Staff
      Buchalter, A Professional Corporation
                                                            Ciardi Ciardi & Astin
          Attn: Shawn M. Christianson
                                                   Attn: Daniel Astin/ Joseph McMahon
               55 Second St, 17 Fl
                                                              1204 N. King St
         San Francisco, CA 94105-3493
                                                           Wilmington, DE 19801
          schristianson@buchalter.com
                                                        jmcmahon@ciardilaw.com
     St Christophers Hospital for Children        Dept of PA, Dept of Labor and Industry
                  Medical Staff                  Commonwealth of PA, Dept of Labor and
              Ciardi Ciardi & Astin                                Industry
               Attn: Albert Ciardi                        Collection Support Unit
       One Commerce Square, Ste 3500                          Attn: Deb Secrest
                 2005 Market St                             651 Boas St, Rm 925
             Philadelphia, PA 19103                         Harrisburg, PA 17121
             aciardi@ciardilaw.com                    ra-li-ucts-bankrupt@state.pa.us
                AAMC, ECFMG
                Denton US, LLP
                                                   American Academic Health Systems,
     Attn: Oscar Pinkas/ Lauren Macksoud
                                                                 LLC.
           1221 Ave of the Americans
                                                            Dilworth Paxson
              New York, NY 10020
                                                      phughes@dilworthlaw.com
           oscar.pinkas@dentons.com
        lauren.macksoud@dentons.com
       Harrison Street Real Estate, LLC.            Harrison Street Real Estate, LLC.
                 DLA Piper LLP                              DLA Piper LLP
             Attn: Stuart M. Brown                      Attn: Richard A. Chesley
          1201 N Market St, Ste 2100                     444 W Lake St, Ste 900
             Wilmington, DE 19801                          Chicago, IL 60606
          stuart.brown@dlapiper.com                  richard.chesley@dlapiper.com
               Counsel for Drexel
                                                 Gift of Life Donor Program, Greater DE
    Drexel University College of Medicine
                                                               Valley Societ
              c/o Cozen O’Connor
                                                       Drinker Biddle & Reath LLP
          Attn: Stephen A. Cozen, Esq.
                                                          Attn: Patrick A. Jackson
                One Liberty Place
                                                       222 Delaware Ave, Ste 1410
   1650 Market St, Ste 2800Philadelphia, PA
                                                       Wilmington, DE 19801-1621
                      19103
                                                         patrick.jackson@dbr.com
               scozen@cozen.com
   Thomas Jefferson University and Thomas
                                                   Albert Einstein Healthcare Network
      Jefferson University Hospitals, Inc.
                                                           Duane Morris LLP
          Drinker Biddle & Reath LLP
                                                           Attn: Mairi V. Luce
             Attn: Marita S. Erbeck
                                                               30 S 17th St
                 600 Campus Dr
                                                      Philadelphia, PA 19103-4196
         Florham Park, NJ 07932-1047
                                                         luce@duanemorris.com
            marita.erbeck@dbr.com




RLF1 24338323v.1
               Case 19-11466-MFW        Doc 2053   Filed 01/27/21   Page 4 of 10




       Albert Einstein Healthcare Network              LEAF Capital Funding, LLC.
                 Duane Morris LLP                     Fineman Krekstein & Harris, PC
               Attn: Jarret Hitchings                    Attn: Deirdre M. Richards
           222 Delaware Ave, Ste 1600                         1300 N. King St
           Wilmington, DE 19801-1659                       Wilmington, DE 19801
          jphitchings@duanemorris.com                 drichards@finemanlawfirm.com
        Counsel of Official Committee of
                                                         Counsel to District 1199C
               Unsecured Creditors
                                                   Gellert Scali Busenkell & Brown, LLC
                Fox Rothschild LLP
                                                           Attn: Michael Busenkell
               Attn: Thomas Horan
                                                         1201 N Orange St, Ste 300
             919 N Market St, Ste 300
                                                           Wilmington, DE 19801
           Wilmington, DE 19899-2323
                                                         mbusenkell@gsbblaw.com
            thoran@foxrothschild.com
         Veolia Energy Philadelphia, Inc.             Veolia Engery Philadelphia, Inc.
                   Gibbons P.C.                                Gibbons P.C.
              Attn: Howard A. Cohen                        Attn: Dale E. Barney
           300 Delaware Ave, Ste 1015                      One Gateway Center
           Wilmington, DE 19801-1761                     Newark, NJ 07102-5310
             hcohen@gibbonslaw.com                      dbarney@gibbonslaw.com
           Hackensack Meridian Health
                                                         Patient Care Ombudsman
                   Gibbons P.C.
                                                          Greenberg Traurig, LLP
     Attn: N Songonuga/ R Malone/ D Crapo
                                                          Attn: Dennis A. Meloro
           300 Delaware Ave, Ste 1015
                                                          The Nemours Building
           Wilmington, DE 19801-1761
                                                        1007 N Orange St, Ste 1200
          nsongonuga@gibbonslaw.com
                                                          Wilmington, DE 19801
            rmalone@gibbonslaw.com
                                                           MeloroD@gtlaw.com
             dcrapo@gibbonslaw.com
                                                           Hayes Locum, LLC.
                                                            Hogan & McDaniel
              Patient Care Ombudsman
                                                        Attn: Daniel Hogan/Garvan
              Greenberg Traurig, LLP
                                                         McDaniel/Daniel Kerrick
              Attn: Nancy A. Peterman
                                                            1311 Delaware Ave
             77 W Wacker Dr, Ste 3100
                                                          Wilmington, DE 19805
                 Chicago, IL 60601
                                                         dkhogan@dkhogan.com
               petermann@gtlaw.com
                                                        gfmcdaniel@dkhogan.com
                                                         dckerrick@dkhogan.com
                  SBJ Group Inc
                                                                Sodexo, Inc.
                  Honigman LLP
                                                             JD Thompson Law
   Attn: E Todd Sable/ Lawrence A.Lichtman
                                                              C/O Sodexo, Inc.
          2290 First National Building
                                                          Attn: Judy D. Thompson
                660 Woodward Ave
                                                              P.O. Box 33127
                 Detroit, MI 48226
                                                            Charlotte, NC 28233
              tsable@honigman.com
                                                          jdt@jdthompsonlaw.com
           llichtman@honigman.com




RLF1 24338323v.1
               Case 19-11466-MFW     Doc 2053   Filed 01/27/21     Page 5 of 10




                                                 Ensemble RCM d/b/a Ensemble Health
             Counsel for Premier, Inc.                            Partners
      Jeffer Mangels Butler & Mithcell LLP                  Jones Walker LLP
             Attn: Marianne S. Martin                     Attn: Jeffrey R. Barber
           1900 Ave of the Stars, 7th FL                 190 E Capitol St, Ste 800
             Los Angeles, CA 90067                             P.O. Box 427
              mmartin@jmbm.com                           Jackson, MS 39205-0427
                                                        jbarber@joneswalker.com
                                                 Conifer Revenue Cycle Solutions, LLC,
     Conifer Revenue Cycle Solutions, LLC,
                                                       Tenet Business Service Corp
                 Tenet Business
                                                           Kirkland & Ellis LLP
              Kirkland & Ellis LLP
                                                 Attn: Stephen Hackney/Gregory Pesce
             Attn: Nicole Greenblatt
                                                              300 N LaSalle
               601 Lexington Ave
                                                            Chicago, IL 60654
             New York, NY 10022
                                                     stephen.hackney@kirkland.com
        nicole.greenblatt@kirkland.com
                                                      gregory.pesce@kirkland.com
                                                   Joel Freedman, American Academic
                                                 Health Systems, LLC, and Philadelphia
                                                     Academic Health Holdings LLC
                Rydal Square L.P
                                                  (collectively, the “Interested Parties”)
             Kurtzman, Steady, LLC.
                                                          Latham & Watkins LLP
              Attn: Jeffrey Kurtzman
                                                          Attn: Suzzanne Uhland
              401 S 2nd St, Ste 200
                                                        Attn: Matthew J. Carmody
             Philadelphia, PA 19147
                                                               885 3rd Ave
         kurtzman@kurtzmansteady.com
                                                       New York, NY 10022-4834
                                                        suzzanne.uhland@lw.com
                                                          matt.carmody@lw.com
   Pennsylvania Association of Staff Nurses
                 and Professi                        Counsel to certain of the union
   Law Offices of Mitchell J. Malzberg, LLC              Markowitz & Richman
         Attn: Mitchell J. Malzberg                 Attn: Jonathan Walters, Esquire
                P.O. Box 5122                         123 South Broad St, Ste 2020
              6 E Main St, Ste 7                         Philadelphia, PA 19109
              Clinton, NJ 08809                   jwalters@markowitzandrichman.com
       mmalzberg@mjmalzberglaw.com
   Pennsylvania Association of Staff Nurses                Coloplast Corp.
                 and Allied P                   Maron Marvel Bradley Anderson & Tardy,
           Markowitz and Richman                                LLC.
          Attn: Claiborne S. Newlin                    Attn: Stephanie A. Fox
          123 S Broad St, Ste 2020                    1201 N Market St, Ste 900
           Philadelphia, PA 19109                      Wilmington, DE 19801
     cnewlin@markowitzandrichman.com                   saf@maronmarvel.com




RLF1 24338323v.1
               Case 19-11466-MFW       Doc 2053   Filed 01/27/21     Page 6 of 10




                                                            Cerner Corporation
                 PATHS LLC.
                                                         McCarter & English, LLP
        Mattleman Weinroth & Miller, P.C
                                                          Attn: William F. Taylor
              Attn: Christina Pross
                                                            Renaissance Centre
         200 Continental Drive, Ste 215
                                                           405 N King St, 8th Fl
               Newark, DE 19713
                                                          Wilmington, DE 19801
             cpross@mwm-law.com
                                                          wtaylor@mccarter.com
                                                  Renal Treatment Centers-Northeast, Inc.
         Med One Capital Funding, LLC.                          DaVita, Inc.
         Med One Capital Funding, LLC.                       Moye White LLP
        c/o Ray Quinney & Nebecker, P.C           Attn: Timothy M. Swanson/Vikrama S.
              Attn: David H. Leigh                            Chandrashekar
              36 S State St, 14th FL                        1400 16th St, 6th Fl
            Salt Lake City, UT 84111                        Denver, CO 80202
                 dleigh@rqn.com                       tim.swanson@moyewhite.com
                                                   Vika.Chandrashekar@moyewhite.com
                                                                CommonWealth of PA
                                                              Office of Attorney General
                                                   Attn: C. E. Momjian/C. Momjian/D Dembe/L.
      Counsel to certain of the union (1199)                        Rhoda/R Smith
       O’Donoghue & O’Donoghue LLP                               The Phoenix Building
            Attn: Lance Geren, Esq.                              1600 Arch St, 3rd Fl
            325 Chestnut St, Ste 600                            Philadelphia, PA 19103
            Philadelphia, PA 19106                        cmomjian@attorneygeneral.gov
                                                          crmomjian@attorneygeneral.gov
          lgeren@odonoghuelaw.com                          ddembe@attorneygeneral.gov
                                                             lrhode@attorneygeneral.gov
                                                            rbsmith@attorneygeneral.gov
       United States Attorney - Delaware                   United States Trustee
      Office of the United States Attorney          Office of The United States Trustee
           for the District of Delaware                  Attn: Benjamin Hackman
         Attn: David C. Weiss, Esquire                     844 King St, Ste 2207
                 Hercules Building                              Lockbox 35
    1313 N Market StWilmington, DE 19801               Wilmington, DE 19801-3519
        usade.ecfbankruptcy@usdoj.gov                benjamin.a.hackman@usdoj.gov
     Conifer Revenue Cycle Solutions, LLC,
          Tenet Business Service Corp
                                                       Hackensack Meridian Health
      Pachulski Stang Ziehl & Jones LLP
                                                        Pearlman & Miranda, LLC.
    Attn: Laura Davis Jones/Timothy Cairns
                                                          Attn: Patricia A Celano
            919 N Market St, 17th Fl
                                                           110 Edison Pl, Ste 301
                  P.O. Box 8705
                                                             Newark, NJ 07102
          Wilmington, DE 19899-8705
                                                      pcelano@pearlmanmiranda.com
               ljones@pszjlaw.com
              tcairns@pszjlaw.com




RLF1 24338323v.1
               Case 19-11466-MFW         Doc 2053   Filed 01/27/21    Page 7 of 10




     Temple University Health System, Inc.           Temple University Health System, Inc.
            Pepper Hamilton, LLP                            Pepper Hamilton, LLP
            Attn: Francis J. Lawall                       Attn: Marcy J. McLaughlin
           3000 Two Logan Square                       1313 N Market St, P.O. Box 1709
         Eighteenth and Arch Streets                       Hercules Plaza, Ste 5100
        Philadelphia, PA 19103-2799                      Wilmington, DE 19899-1709
           lawallf@pepperlaw.com                        mclaughlinm@pepperlaw.com
                                                        Counsel for the Ad Hoc Committee of
                                                          Hahnemann Residents and Fellows
                    BioCare, Inc.                          Potter Anderson & Corroon LLP
                   Polsinelli P.C                   Attn: Jeremy W. Ryan/R. Stephen McNeill/D.
                                                                     Ryan Slaugh
             Attn: Christopher A. Ward
                                                             1313 North Market St, 6th Fl
            222 Delaware Ave, Ste 1101                              P.O. Box 951
              Wilmington, DE 19801                              Wilmington, DE 19899
              cward@polsinelli.com                            jryan@potteranderson.com
                                                            rmcneill@potteranderson.com
                                                             rslaugh@potteranderson.com
   Joel Freedman American Academic Health
                  Systems, LLC.                               Counsel for Debtors
         Richards Layton & Finger, PA                   Saul Ewing Arnstein & Lehr LLP
   Attn: M. Collins/ M Merchant/ B Schlauch          Attn: Mark Minuti/Monique DiSabatino
               One Rodney Square                        1201 N. Market Street, Suite 2300
                  920 N King St                                 P.O. Box 1266
             Wilmington, DE 19801                            Wilmington, DE 19899
                 collins@rlf.com                             mark.minuti@saul.com
                merchant@rlf.com                         monique.disabatino@saul.com
                schlauch@rlf.com
               Counsel for Debtors
        Saul Ewing Arnstein & Lehr LLP
                                                        Commonwealth of Pennsylvania
     Attn: Jeffrey Hampton/Adam Isenberg
                                                             Department of Health
             Attn: Aaron Applebaum
                                                     Schnader Harrison Segal & Lewis LLP
               Centre Square West
                                                           Attn: Richard A. Barkasy
            1500 Market Street, 38th
                                                          824 N. Market St, Ste 800
          FloorPhiladelphia, PA 19102
                                                            Wilmington, DE 19801
           jeffrey.hampton@saul.com
                                                           rbarkasy@schnader.com
            adam.isenberg@saul.com
          aaron.applebaum@saul.com
        Commonwealth of Pennsylvania
                                                    Counsel for The Advisory Board Company
              Department of Health
                                                           Shipman & Goodwin LLP
     Schnader Harrison Segal & Lewis LLP
                                                             Attn: Eric S. Goldstein
             Attn: Nicholas J. LePore
                                                             One Constitution Plaza
            1600 Market St, Ste 3600
                                                            Hartford, CT 06103-1919
          Philadelphia, PA 19103-7286
                                                           egoldstein@goodwin.com
             nlepore@schnader.com




RLF1 24338323v.1
               Case 19-11466-MFW         Doc 2053   Filed 01/27/21   Page 8 of 10




        Counsel of Official Committee of
              Unsecured Creditors
           Sills Cummis & Gross P.C                         Tower Health Services
         Attn: Andrew Sherman/ Boris                         Stevens & Lee, P.C.
                  Mankovetskiy                             Attn: Joseph H. Huston
                The Legal Center                          919 N Market St, Ste 1300
              One Riverfront Plaza                         Wilmington, DE 19801
                Newark, NJ 07102                             jhh@stevenslee.com
          asherman@sillscummis.com
        bmankovetskiy@sillscummis.com
                                                               Cerner Corporation
              Tower Health Services
                                                                   Stinson LLP
               Stevens & Lee, P.C.
                                                        Attn: Darrell Clark/ Tracey Ohm
             Attn: Robert Lapowsky
                                                      1775 Pennsylvania Ave NW, Ste 800
        620 Freedom Business Ctr, Ste 200
                                                             Washington, D.C 20006
            King of Prussia, PA 19406
                                                           darrell.clark@stinson.com
               rl@stevenslee.com
                                                            tracey.ohm@stinson.com
      Counsel for ThermaSolutions, Inc.              Counsel to MidCap Funding IV Trust
                Stoel Rives LLP                      Stradley Ronan Stevens & Young LLP
                Attn: Marc A. Al                          Attn: Deborah A. Reperowitz
              33 S 6th St, Ste 4200                       100 Park Avenue, Suite 2000
           Minneapolis, MN 55402                              New York, NY 10017
               marc.al@stoel.com                           dreperowitz@stradley.com
   MidCap Financial Trust, MidCap Funding           MidCap Financial Trust, MidCap Funding
                    IV Trust                                         IV Trust
   Stradley, Ronon, Stevens & Young, LLP            Stradley, Ronon, Stevens & Young, LLP
             Attn: Joelle E. Polesky                     Attn: Gretchen M. Santamour
          1000 N West St, Ste 1279                          2005 Market St, Ste 2600
            Wilmington, DE 19801                             Philadelphia, PA 19103
            jpolesky@stradley.com                          gsantamour@stradley.com
               NTT Data Services
                                                      Laboratory Corporation of America
   Streusand, Landon, Ozburn & Lemmon,
                                                      Sullivan, Hazeltine, Allison, LLC.
                      LLP
                                                          Attn: William D. Sullivan
          Attn: Sabrina L. Streusand
                                                          901 N Market St, Ste 1300
     1801 S Mopac Expressway, Ste 320
                                                            Wilmington, DE 19801
               Austin, TX 78746
                                                            bsullivan@sha-llc.com
             streusand@slollp.com
                                                                    Capital One
              Medline Industries, Inc.                       Troutman Sanders LLP
            The Rosner Law Gorup LLC                          Attn: Louis A. Curcio
             Attn: Frederick B. Rosner                      Attn: Jessica Mikhailevich
             824 N Market St, Ste 810                             875 Third Ave
               Wilmington, DE 19801                           New York, NY 10022
              rosner@teamrosner.com                        louis.curcio@troutman.com
                                                      jessica.mikhailevich@troutman.com




RLF1 24338323v.1
               Case 19-11466-MFW       Doc 2053   Filed 01/27/21   Page 9 of 10




                                                                  USA
                   Capital One                         U.S. Department of Justice
              Troutman Sanders LLP                          Attn: Marc Sacks
             Attn: Matthew R. Brooks                          Civil Division
          600 Peachtree St NE, Ste 3000                       P.O. Box 875
                Atlanta, GA 30308                  Ben Franklin StationWashington, DC
          matthew.brooks@troutman.com                          20044-875
                                                       marcus.s.sacks@usdoj.gov
             Counsel for Vizient, Inc.
             Underwood Perkins, P.C.                        SpecialtyCare, Inc.
         Attn: David Campbell/ Eli Pierce                White and Williams LLP
               Two Lincoln Centre                         Attn: Marc S. Casarino
             5420 LBJ Fwy, Ste 1900                       600 N King St, Ste 800
                Dallas, TX 75240                       Wilmington, DE 19899-0709
            dcampbell@uplawtx.com                   casarinom@whiteandwilliams.com
              epierce@uplawtx.com
                SpecialtyCare, Inc.                     Counsel to District 1199C
             White and Williams LLP                    Willig, Williams & Davidson
               Attn: Amy E. Vulpio                       Attn: Jessica Kolansky
             1650 Market St, 18th FL                     1845 Walnut St, 24th Fl
             Philadelphia, PA 19103                      Philadelphia, PA 19103
         vulpioa@whiteandwilliams.com                   jkolansky@wwdlaw.com

   Via First Class Mail

                                                   Philadelphia Hospital and Healthcare
                City of Philadelphia                            Employees
                City of Philadelphia                     Freedman & Lorry, P.C.
                  Attn: Law Dept                           c/o Susan A. Murray
               1515 Arch St, 17th Fl                Attn: Training & Upgrading Fund
              Philadelphia, PA 19102                     1601 Market St, Ste 1500
                                                          Philadelphia, PA 19103
                                                           The Debtors’ Unions
             Internal Revenue Service
                                                       International Brotherhood of
             Internal Revenue Service
                                                       Electrical Workers, Local 98
                  P.O. Box 7346
                                                          1701 Spring Garden St
           Philadelphia, PA 19101-7346
                                                          Philadelphia, PA 19130
                                                           The Debtors’ Unions
              The Debtors’ Unions
                                                      National Union of Hospital and
         National Union of Hospital and
                                                  Healthcare Employees, AFSCME, AFL-
      Healthcare Employees, District 1199C
                                                                   CIO
                 1319 Locust St
                                                              1319 Locust St
             Philadelphia, PA 19107
                                                          Philadelphia, PA 19107




RLF1 24338323v.1
              Case 19-11466-MFW      Doc 2053   Filed 01/27/21   Page 10 of 10




       Office of the Attorney General (PA)
                                                           The Debtors’ Unions
         Office of the Attorney General
                                                       Pennsylvania Association of
           Attn: Josh Shapiro, Esquire
                                                  Staff Nurses and Allied Professionals
             Attn: Bankruptcy Dept
                                                        1 Fayette Street, Suite 475
           16th Fl, Strawberry Square
                                                        Conshohocken, PA 19428
              Harrisburg, PA 17120
       Pennsylvania Department of Health
                                                  United States Department of Justice
             Attn: Dr. Rachel Levine
                                                  United States Department of Justice
          Health and Welfare Building
                                                     950 Pennsylvania Ave, NW
            625 Forester St, 8th FL W
                                                    Washington, DC 20530-0001
              Harrisburg, OA 17120
       United States Department of Justice
       United States Department of Justice
               Attn: Civil Division
              1100 L St, NW, 10030
             Washington, DC 20005




RLF1 24338323v.1
